01pr

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-01387-.]LR Document 18 Filed 01/29/19 Page 1 of 3

The Honorable Jarnes L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SEA SHEPHERD LEGAL,

Plaintjff’ NO. C18-13 87-]LR

v.
NOTICE OF APPROPRIATIONS
DEPARTMENT OF THE lNTERlOR, RECEIVED AND [_PRQPQS_E_B]

ORDER RESETTING DEADLINES
Defendant.

 

 

NOTICE is hereby given that the lapse of appropriations affecting the
Department of Justice has ended and Departrnent of Justice attorneys may now resume Work on
the above-captioned case.

1. On the evening of January 25, 2019, the President signed into law H.J. Res. 28,
the “Further Additional Continuing Appropriations Act, 2019,” Which provides appropriations
to the Departrnent of Justice through February 15, 2019.

2. Pursuant to this Court’s order (Dkt. No. l7), the Governrnent notifies the Court
that the lapse of appropriations has ended and requests that the stay currently in place be lifted
and an order be entered resetting the deadlines for the parties to FRCP 26(£) deadline, Initial

Disclosures, and the Joint Status Report.

NOTICE OF APPROPRIATIONS - 1 UN!TED sTATEs ATroRNEY
(C18.13 87.JLR) 700 Stewart Street, Suite 5220
Seattle, Wnsbjugtoo 98101-1271
(206) 553-7970»

 

 

 

\OOO\]O\Lll-Bl.+)[\)v-d

l\) l\) l`\.) [\.) l\.) [\) [\) [\) [\.) )_\ >-1 r-d )-\ l-\ )-1 »-1 y )-1 >-1 >-d
00 \l O\ Ul -I> L)J I\) ¥-‘ CD \O 00 \] 0 U1 -l> L)J l\) *-‘ O

 

Case 2118-cV-01387-JLR Document 18 Fi!ed 01/29/19 Page 2 013

3. Defense counsel has conferred with Plaintiff’ s counsel about the new proposed
deadline rl`-he parties propose the following deadlines:
a. Deadline for FRCP 26(1) Conference: February 7, 2019
b. lnitial Disclosures: February 21, 2019
c. Joint Status Report: February 28, 2019
DATED this 29th day of January, 2019.

Respectfully submitted,
BRIAN T. MOMN
United States Attorney

s/ Michelle R. chmbert

MICHELLE R. LAMBERT, NY #4666657
Assistant United States Attorneys

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

Fax: 206-553-4073

Ernail: michelle.larnbert@usdoi.gov

Attomeys for Defendant

EP-RGP~GSEB} ORDER

 

lt is hereby ORDERED that the parties comply with the following deadlines:

Deadline for FRCP 26(f) Conference February 7, 2019

lnitial Disclosures February 21, 2019

Joint Status Report February 28, 2019
M` .

Dated this 36 day of January, 2019.

Honorable ames L. Robart'y
U.S. Distri t Court Judge

1

NOTICE OF APPROPRIATIONS - 2 UNITED STATES ATTORNEY
(C18.1387.JLR) 700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-797(]

 

 

 

